Citation Nr: 1807329	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for Degenerative Disc  Disease (DDD) of the lumbar spine for the period prior to February 11, 2004.

2.  Entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine for the period beginning February 11, 2004.

3.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy associated with DDD of the lumbar spine for the period from February 2, 1994 to August 14, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1980 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that granted service connection for a low back disability and assigned a 10 percent disability rating effective from February 2, 1994, the day after the Veteran's discharge from service.  A March 2016 rating decision assigned an increased 40 percent disability rating effective from February 11, 2004.  The Veteran withdrew his most recent hearing request in February 2008, but the prior October 1999 hearing transcript has been reviewed and is of record in the claim file.

In pertinent part with respect to the current issues on appeal, the Board in a March 2016 decision denied the Veteran a rating in excess of 10 percent for his DDD prior to February 11, 2004 and granted a 40 percent rating for his DDD from February 11, 2004 (revising the effective date of the 40 percent award from January 10, 2012).  The Board also remanded the case at that time for acquisition of additional treatment records, another VA examination, and readjudication by the Agency of Original Jurisdiction (AOJ) of the Veteran's claim of entitlement to a rating in excess of 40 percent beginning February 11, 2004.  The RO readjudicated the claim and continued the Veteran's rating of 40 percent effective February 11, 2004, notifying him of its decision in a July 2016 letter.  The Veteran appealed and the Board remanded in March 2017 for another VA exam.  In a June 2017 Supplemental Statement of the Case, the RO continued the 40 percent disability rating for the period beginning February 11, 2004.  

The Veteran appealed to the Court of Appeals for Veterans Claims (CAVC) on the issue of entitlement to a rating in excess of 10 percent prior to February 11, 2004.  Upon a Joint Motion for Partial Remand, the CAVC in July 2017 partially vacated and remanded the Board's March 2016 decision with respect to the issue of the Veteran's 10 percent rating prior to February 11, 2004 only.  The Veteran's representative filed an Informal Hearing Presentation with the Board in October 2017, clarifying that both issues for an increased rating for the periods prior to and beginning on February 11, 2004 remained on appeal to the Board.

In addition to the issues of increased ratings for DDD, the Board notes that the Veteran's claim for an increased rating of right lower extremity radiculopathy secondary to his DDD for the period from February 2, 1994 to August 14, 2014 is intertwined with the appeal, and finds that jurisdiction of this matter is proper.  The Board will therefore also adjudicate that issue herein.  The Board notes that effective August 14, 2014, the AOJ recharacterized the issue as being diabetic neuropathy of the right lower leg associated with service-connected diabetes mellitus and erectile dysfunction.  As a result of the recharacterization of the disability to be associated with diabetes, rather than the service-connected low back disability as of August 14, 2014, the Board will not consider the rating for the condition from that date.


FINDINGS OF FACT

1.  From February 2, 1994, the day after the Veteran's discharge from service, to February 11, 2004, the Veteran's DDD of the thoracolumbar spine was manifested by moderate intervertebral disc syndrome (IVDS) with recurrent attacks; no "incapacitating episodes"; and range of motion for flexion to 75 degrees or better, no limitation of lateral motion, and combined range of motion to 275 degrees.



2.  From February 11, 2004, the Veteran's DDD of the thoracolumbar spine has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, and no "incapacitating episodes."

3.  For the period from February 2, 1994 to August 14, 2014, the Veteran's right lower extremity radiculopathy secondary to DDD has been manifested by periodic episodes of radiating pain with mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial evaluation of 20 percent, but no higher, for DDD of the lumbar spine prior to February 11, 2004 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a (2017); Diagnostic Codes (DC) 5293 (2002), 5293 (2003), 5243 (2004-2017).

2.  The criteria for establishing entitlement to an evaluation in excess of 40 percent for DDD of the lumbar spine beginning on February 11, 2004 have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2004-2017).

3.  The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy secondary to DDD for the period from February 2, 1994 to August 14, 2014 have not been met or approximated.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Regarding the duty to assist, such includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claim file.  In a June 2015 letter the VA requested that the Veteran identify and either authorize for release or submit himself relevant treatment and disability determination records in support of his claimed disabilities.  VA obtained and associated with the Veteran's claim file his relevant medical treatment records from the Social Security Administration, private treatment records, disability retirement records from the Office of Personnel Management, and VA treatment records.  As such, the Board finds that sufficient efforts have been made to obtain the Veteran's relevant records.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was first provided a VA examination for his lower back disability in June 1994.  Additional VA exams for his lower back disability were conducted in April 1998, July 2000, January 2012, August 2016, October 2016, November 2016, and May 2017.  The Board finds that inadequacy of any earlier exams was corrected by subsequent exams performed pursuant to the most recent March 2016 and March 2017 Board Remands.  Specifically, the October 2016 exam along with its November 2016 addendum, and May 2017 examinations were adequate because the examiners considered and addressed the Veteran's statements, reviewed the claim file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran, including findings with regard to range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for increased ratings for his low back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A.  Degenerative Disc Disease

The rating criteria for lumbosacral spine disability changed during the course of the appeal.  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies.  VAOPGCPREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C. § 7104(c); VAOPGCPREC 3-2000 (Apr. 10, 2000).  Accordingly, the disability must be rated according to both the old and new rating criteria, and the Veteran must receive the benefit of the more favorable rating schedule.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The relevant evidence for this period includes VA examination reports, private and VA treatment records, and the Veteran's lay statements regarding his condition.

At the Veteran's June 1994 VA examination for lower back pain, he reported that he took pain pills with mild resolution of his pain and avoided lifting over 50 pounds due to the low back pain which he incurred.  He also reported that he had no radiation of pain.  He denied any ongoing morning stiffness and took no ongoing medication for his lower back pain.  The examiner stated, "He is able to flex forward to a full 90 degrees.  He can hyperextend in the backward direction to 35 degrees.  Lateral flexion is accomplished bilaterally and easily to 40 degrees and rotational bilateral movement of 35 degrees.  Straight leg raising bilaterally is normal to 60 degrees.  Ankle jerks are brisk and equal at 3+."  The examiner concluded that the Veteran had residuals of a back injury (ligamentous strain), with no functional impairment with regard to his lower back injury.

On April 1998 VA examination, the Veteran reported that he had recurrent low back injuries on two separate occasions, once while he was playing basketball.  He stated that his back bothered him usually at the end of the day when he had some soreness and discomfort in the lower back.  He said he had noticed some radiation of pain down his right leg in the past two months, but that he had not had back surgery or any fractures of the vertebrae.  Upon examination, the doctor concluded that the curvature of the Veteran's lumbar spine and gait were both normal.  He further found no functional limitation of range of motion due to pain.  The Veteran's forward flexion was to 95 degrees, backward extension to 35 degrees, lateral flexion to 40 degrees bilaterally, and rotation to 35 degrees bilaterally.  The examiner also noted that there was no neurologic deficit in the lower extremities and that the calves were of equal circumference.  The examiner diagnosed the Veteran's condition as residuals of injury to the lumbar spine.

In November 1998, the Veteran had magnetic resonance imaging (MRI) of the lumbar spine performed.  The examiner interpreting the MRI found normal alignment, but diminished disc signal from L2-3 through L5-S1 consistent with changes of disc desiccation.  The MRI also revealed minimal disc bulges at L2-3, L3-4, L4-5, and L5-S1, but found no disc herniation, spinal stenosis, or foraminal stenosis.  Conus medullaris was normal in location and configuration.  The examiner's diagnosis was DDD with minimal disc bulges from L2-3 through L5-S1.

A private treatment record in January 1999 shows full range of motion of the back and pain at extremes of motion.  The Veteran had a negative straight leg raising test and a normal neurological exam of the lower extremities.  However, his X-rays indicated degenerative changes at S-1, and his MRI showed diffuse DDD with minimal disc bulging, but with no evidence of foraminal or canal stenosis.  The treatment provider felt that he was having typical symptoms secondary to DDD.  He also stated, "I don't feel at this time he should limit his activities."

At the July 2000 VA examination the Veteran reported that he had daily back pain since 1994, associated with intermittent right leg pain.  He also stated that some of his pain involved the right arm instead of the leg, and sometimes both.  His day-to-day pain level was a 7, and he told the examiner his back pain caused him to leave his work at the U.S. Postal Service one-to-two times a month.  He was employed there as a custodian, and his job required him to bend, stoop, lift, and throw articles into a dumpster.  He was treating his condition with Naprosyn and Ibuprofen at that time.  The examination yielded the following results:  forward flexion to 75 degrees with pain in the lumbar area, indicating the L5-S1 level, lateral flexion to 40 degrees bilaterally with pain in the right lower extremity when bending to the right, and backward extension to 35 degrees.  No measurement for rotation was noted.  The examiner diagnosed the Veteran as having DDD with minimal bulge, L2-3 through L5-S1 with intermittent radiculitis on the right side.  The examiner also stated that the Veteran had intermittent functional loss and limitation due to his lower back pain, and noted that the Veteran's description of his level of pain was, in his opinion, accurate.

At an April 2001 examination by his private physician, the Veteran reported lower back pain.  His exam yielded a good range of motion of the back with mild pain at the extremes of motion.  The physician interpreted X-rays as showing mild degenerative changes at the lower lumbar levels (facet arthrosis) and diagnosed DDD of the lumbar spine.  He prescribed the Veteran Vioxx as an anti-inflammatory agent/analgesic.

During May 2002 treatment with his private physician, the Veteran reported recurrent and persistently bothersome back pain located primarily at the right thoracolumbar junction aggravated by flexion, extension, and lateral motion.  The doctor examined the Veteran and reported a good range of motion with some pain at the right thoracolumbar junction with range of motion.  He also stated that a femoral stretch test and straight leg raising test were both negative, and there was no neuralgic deficit in the lower extremities.  The doctor's clinical impression at that time was thoracolumbar muscle strain and/or ligamentous sprain, and he prescribed anti-inflammatory medication and muscle relaxants.

1.  Increased Schedular Rating Prior to February 11, 2004

The Veteran contends that he is entitled to a disability rating for his service-connected IVDS in excess of 10 percent for the period from February 2, 1994, the day after his discharge from service, through February 10, 2004.  The Board finds the Veteran is entitled to a 20 percent rating, but no higher, for this period of the appeal, for the reasons set forth below.



a.  Rating Criteria Prior to September 23, 2002

Prior to September 23, 2002, the criteria for rating IVDS permitted a 10 percent rating for mild IVDS, 20 percent rating for moderate IVDS with recurring attacks, 40 percent for severe IVDS with recurring attacks with intermittent relief, and a 60 percent rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  Thus, the criteria during this timeframe focus on the frequency and severity of IVDS attacks.  

Regarding limitation of motion of the lumbar spine, slight limitation warranted a 10 percent disability rating.  Moderate limitation of motion of the lumbar spine warranted a 20 percent disability rating.  A 40 percent disability rating was assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  The Board observes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Additionally, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, DC 5295 (2002).

In assessing whether the Veteran's IVDS was "mild," "moderate," or "severe" in nature, the Board considers that the Veteran reported daily pain, with an intensity level of up to 7/10, as corroborated by his July 2000 VA examiner.  The Veteran found himself in enough pain to warrant at least one doctor visit a year between 1998 and 2004 as his condition progressed.  In 2000, he reported missing one or two days of work a month due to his back condition and was prescribed prescription strength medication to deal with his pain.  His forward flexion worsened during this period, and he complained of radiating pain in his right extremities.  His pain was routinely reported at his exams as recurrent, with an aggravation of his condition upon increased physical activity.  On July 2000 examination, the examiner noted he had intermittent functional loss and limitation due to his lower back pain.

On the other hand, the Veteran was able to maintain his job as a custodian at the U.S. Postal Service, which required regular physical activity.  His condition was favorably responsive to treatment with medication.  His treating physicians during this period found normal spine curvature and gait, minimal disc bulging, no neurologic deficit in the lower extremities, and functional impairment variously characterized as "none" to "intermittent."  He reported no surgeries for his condition and there is no evidence of record that surgery was recommended.

As to the severity of the Veteran's IVDS, the clinical evidence could rightly be interpreted in favor of either the "mild" or "moderate" standard.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board finds the evidence in favor of "mild" and "moderate" IVDS to be in relative equipoise, with credible evidence of recurrent attacks, as reported by the Veteran and substantiated by medical examination.  Accordingly, the Board concludes that an increase from 10 percent to 20 percent for his DDD of the lumbar spine is warranted under the criteria for rating IVDS prior to September 23, 2002.  A higher rating of 40 percent is, however, not warranted under DC 5293 because, as described above, even when taking into account the Veteran's reports of pain and functional loss, the Veteran's disability picture did not more nearly approximate IVDS that was "severe" in nature.

The Veteran's range of motion at his examinations was invariably described as "good" and there was no functional limitation of range of motion due to pain.  For example, on April 1998 VA examination, his range of motion was full and the examiner indicated there was no functional limitation of range of motion due to pain.  On July 2000 examination, forward flexion was limited to 75 degrees with pain and there was also pain noted on lateral flexion.  In examining such findings, the Board concludes that limitation of motion was no more than slight.  Hence, under DC 5292, a rating higher than 10 percent is not warranted.

Finally, the Veteran never experienced severe lumbosacral strain with listing of his whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion in order to warrant a higher rating under DC 5295.

Therefore, a preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted for the rating period prior to February 11, 2004 under any of the criteria effective prior to September 23, 2002.
                                                                                                                                              
b.  Rating Criteria Beginning September 23, 2002 through September 25, 2003
 
From September 23, 2002 through September 25, 2003, IVDS was evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  Explanatory notes accompanying DC 5293 state as follows:
 
Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so. 
Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3):  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Ankylosis (complete bony fixation) of the lumbar spine warranted a 40 percent rating if "favorable" and a 50 percent rating if "unfavorable."  38 C.F.R. § 4.71a, DC 5289 (2003).

With respect to limitation of motion, a 10 percent rating was warranted for "slight" limitation of lumbar spine motion, a 20 percent rating was warranted for "moderate" limitation of lumbar spine motion, and a 40 percent evaluation was warranted for "severe" limitation of lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (2003).  

Finally, prior to September 26, 2003, lumbosacral strain was rated under DC 5295 using the following criteria in relevant part.  A rating of 10 percent was assigned for characteristic pain on motion.  A rating of 20 percent was assigned for muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A rating of 40 percent was assigned for severe disability with listing of the entire spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2003).

Applying the law to the facts of this case, the Board finds that the Veteran never experienced an "incapacitating episode" as defined in Note (1) above because none of the Veteran's pertinent medical records indicate physician-prescribed bed rest.  Thus, a higher rating is not available on the basis of incapacitating episodes under DC 5293.  

With respect to the alternate methodology of combining evaluations of chronic neurologic and orthopedic manifestations, for orthopedic manifestations, there is no evidence of ankylosis (favorable or unfavorable) in the record.  Thus, the criteria for a higher rating under DC 5289 have not been met.  See 38 C.F.R. § 4.71a, DC 5289.
The Veteran's range of motion for flexion was to 75 degrees or better, he had no limitation of extension or lateral flexion or rotation, and his combined range of motion was to 275 degrees (due to hyperextension on some measurements).  His range of motion was described by two of his examiners, at his April 2001 and May 2002 exams, as "good."  The reduction in his forward flexion range of motion was about 15 degrees' motion.  For VA purposes, this would be considered "slight" limitation of motion, as normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, and a normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Thus, his 10 percent rating cannot be increased under the limitation of motion standard provided for under DC 5292.  

Regarding pain on motion, lumbosacral strain was rated as 10 percent for characteristic pain on motion.  Here, the Veteran experienced pain on motion as would be expected for a disability of this nature.  For instance, at his April 2001 examination, the examiner reported mild pain at the extremes of motion.  His May 2002 examiner stated that he had some pain at the right thoracolumbar junction with range of motion testing.  Further, pain was reported as intermittent, with relief provided by medication.  For a higher rating under these criteria, the Veteran would need to experience muscle spasm on extreme forward bending, loss of lateral spine motion, or unilateral in standing position.  38 C.F.R. § 4.71a, DC 5295 (2003).  No such results were reported at his examinations, so a rating increase is not warranted under the pain on motion standard. 

Regarding neurologic manifestations, the Veteran's right lower extremity radiculopathy has been assigned a separate 10 percent rating throughout this part of the appeal period and entitlement to a rating in excess of 10 percent will be addressed in a separate analysis below.  The evidence does not show any other neurological impairments associated with the lumbar spine disability.  There was no evidence of left lower extremity radiculopathy or any bowel or bladder impairments associated with the lumbar spine disability.

Hence, an increased rating is not warranted on the basis of combining evaluations of chronic neurologic and orthopedic manifestations under DC 5293.  

c.  Rating Criteria Beginning September 26, 2003

The Board notes that the Diagnostic Code for IVDS changed from 5293 to 5243, effective September 26, 2003, thus reflecting a change in the assigned diagnostic code for the residuals of a low back disability.  See 38 C.F.R. § 4.71a.  However, the September 26, 2003 amendment did not substantively change the criteria for rating IVDS, but simply clarified that rating the disability's separate "chronic orthopedic and neurologic manifestations" is the same as rating it under the General Rating Formula.  Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note (1). Thus, the Board finds that application of the version of DC 5293 in effect prior to September 26, 2003 is the equivalent of applying current DC 5243.

Under the General Rating Formula, IVDS is assigned a 20 percent rating if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.

DC 5243 also provides that incapacitating episodes (the criteria for which remain unchanged from September 23, 2002) may provide a basis for evaluating an IVDS disability.  

The Veteran's range of motion testing results for the period prior to February 11, 2004, viewed most favorably to him, yield a forward flexion of 75 degrees and a combined range of motion of 275.  The April 1998 exam specifically found no abnormal gait and no abnormal spine contour.  Because his forward flexion is greater than 60 degrees, and combined range of motion is greater than 120 degrees, even when considering his pain and associated functional loss, with no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, his disability picture does not more nearly approximate a 20 percent rating under the criteria used after September 26, 2003.

As discussed above, there is no evidence that the Veteran has had any incapacitating episodes during this period on appeal.  His January 1999 examiner stated that he didn't think the Veteran should limit his physical activities.  The Veteran was not prescribed bed rest for this condition by a physician and he was not being treated by a physician during his flare-ups.  Rather, the Veteran was prescribed anti-inflammatory medication and muscle relaxants, and treated his pain with Naprosyn and Ibuprofen.  Thus, the Veteran has had no incapacitating episodes during the time period on appeal and a rating in excess of 10 percent is not warranted on the basis of this standard.  See 38 C.F.R. § 4.71a, DC 5243 (2017).

d.  Application of Most Favorable Standard to Veteran

Of the three standards used during this period on appeal, the criteria in place prior to September 23, 2002 are most favorable to the Veteran because they warrant the highest possible disability rating.  The Board resolves any reasonable doubt, including with regard to the degree of disability, in favor of the Veteran and increases the rating for the period prior to February 11, 2004 from 10 percent to 20 percent.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The next higher rating of 40 percent under the applicable standards requires any of the following:  "severe" IVDS with recurrent attacks with intermittent relief; severe limitation of motion; severe lumbosacral strain; incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  As explained in detail in the above analysis, a preponderance of the evidence is against findings of the severity warranted for a higher 40 percent rating prior to February 11, 2004; therefore, a rating higher than 20 percent is not warranted.  

2.  Increased Schedular Rating Beginning on February 11, 2004

The Veteran contends that he is entitled to a disability rating for his service-connected IVDS in excess of 40 percent for the period beginning on February 11, 2004.  For the reasons set forth below, the Board denies entitlement to a rating in excess of 40 percent for the period beginning on February 11, 2004. 

There was a single rating standard in effect on February 11, 2004.  Hence, the Veteran's disability for this timeframe will be evaluated solely under that standard.  Under Diagnostic Code 5243, IVDS is assigned a 40 percent evaluation if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  The next higher rating of 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243, Note (1).  Under this standard, a 10 percent disability is warranted for an incapacitating episode having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episode having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration for at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2017).

A February 11, 2004 private treatment clinical note stated that on examination, the Veteran exhibited obvious restriction of motion of the back and that he stood with a forward flexed posture when getting up from a sitting position.  Without providing specific measurements, the doctor stated that his range of motion was limited, and that he had back pain with the straight leg raising maneuver bilaterally, but no neurological deficit in the lower extremities.  The doctor also noted that he had particular difficulty getting in and out of a chair or bending forward at the waist.

A February 17, 2004 private treatment record indicated the Veteran's multi-level DDD extended from the L2 to the S1 level.  Specifically, at the L3-4 level, there was evidence for an anular tear posteriorly in the midline with no evidence for associated focal disk herniation.  At the L4-5 level there was a mild diffuse bulge of the disk and bony osteophyte formation with evidence for bilateral L4 foraminal narrowing.  At the L5-S1 level, there was a small-to-moderate sized central disk herniation, both S1 roots appeared to abut the central disk herniation, and there was bilateral foraminal narrowing.

In March 2004 and April 2004, the Veteran received his second and third epidural steroid injections for his lower back pain and left leg pain.  The treating doctor noted he had a herniated disc abutting his S1 nerve root.

The Veteran's March 2005 and April 2005 private treatment records show that he received lumbar epidural steroid injections to treat his back pain.  His private doctor stated that the Veteran's last series of injections was approximately a year prior.  The doctor stated that he was also being treated with Naprosyn and Skelaxin for back symptoms, which were related to DDD and possible spinal stenosis.  The doctor further noted that long term, the Veteran may need to consider less rigorous employment due to his considerable back problems.

Effective April 6, 2005, the Social Security Administration granted the Veteran a full disability.

In May 2005, his private physician wrote a letter concluding that it would be reasonable for the Veteran to consider medical retirement or a change to less rigorous employment due to his progressive back problems.  In support of the letter, he included a May 2005 clinic note where he stated that the Veteran was seeking follow up treatment of his [back] and left lower extremity pain.  The doctor noted that he had undergone a series of lumbar epidural steroid injections in 2004 that provided him with significant relief.  The Veteran had recurrent symptoms and underwent a repeat series of injections and now had some relief but not complete relief, as he had the previous year.  The doctor also indicated that he didn't feel that surgical intervention was yet warranted, but set out a continued treatment plan that included another series of injections.

A June 2005 VA examination noted that the examiner had reviewed the Veteran's claim file, outside treatment records and MRI scans, in addition to talking to and examining the Veteran in person.  The examiner stated that the Veteran had an erect posture with a normal gait.  He stated forward flexion was about 70 degrees because of the development of pain at that point.  Extension was to 25 degrees but pain started at about 15 degrees.  Lateral flexion was to 30 degrees to either side with some discomfort at the extremes of flexion.  Rotation was about 25 degrees bilaterally, again with some discomfort starting about 15 degrees of each.  After walking for several minutes in the examination room the range of motion evaluation was repeated and was unchanged.  However, the doctor opined, on the basis of the Veteran's history, that it was likely that continued activity over longer periods of time would reduce his functional ability.  He also stated that it was probable that with a flare up of acute back pain he would have more significant limitation of functional ability and probably have to get off his feet for 2 to 3 days as that has been his previous history.  The examiner found no neuritic-type pain, numbness, or paresthesias, no foot drop, and no weakness in the legs.  Deep tendon reflexes were brisk and equal at the knees and ankles bilaterally.  Straight leg raising was not positive on either side, and the Veteran did not appear to have any degree of paralysis.  The examiner concluded that the Veteran had DDD of the lumbar spine and that it was more than likely aggravated by activities such as building [sic], stooping, lifting, or rotating the back, and at times caused more severe episodes requiring him to stop his activity entirely for several days.

In August 2005, the Office of Personnel Management approved the Veteran's application for disability retirement.

In February 2007, the Veteran sought follow up treatment for his lumbar spinal stenosis from his private doctor.  The treatment notes documented increasing back and lower extremity symptoms and the doctor made arrangements for a repeat series of lumbar epidural steroid injections.

A December 2007 VA treatment record reflects the Veteran was being seen for chronic lower back pain.  Physical examination revealed a normal gait, but decreased range of motion as follows:  forward flexion to 30 degrees, extension to 5 degrees, lateral bending to 20 degrees, and rotation to 20 degrees.  The examiner also noted tenderness in the Veteran's lower left back.

In January 2009, the Veteran saw his private physician for his back and left lower extremity problems, and reported that he had his first lumbar injection at the VA the previous year but was still working his way through the system to receive his second injection there.

A December 2010 private treatment record reflects that the Veteran reported continued problems with his back and lower extremity.  He said he was doing some yardwork at home and noted increased right lumbosacral pain.  After examination, the doctor noted right lumbosacral spasm and tenderness with restricted lumbar motion, but no evidence of neurologic defect in the lower extremity.  Straight leg raising test was negative.  The doctor prescribed medication and additional steroid injections.

At a January 2012 VA examination, the Veteran was seen for his DDD, and range of motion results were as follows: forward flexion to 60 degrees, with pain beginning at 40 degrees; extension to 10 degrees with painful motion at 5 degrees; lateral flexion, right and left, to 20 degrees, with painful motion at 20 degrees; lateral rotation, left and right, to at least 30 degrees, with painful motion at 30 degrees or greater.  On repetitive use testing, the Veteran had no additional limitation in range of motion.  The doctor reported functional loss due to less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Although there was no guarding or muscle spasm, the Veteran did have tenderness to the left lower lumbar area.  Muscle strength was normal and there was no muscle atrophy.  The examiner noted that the Veteran did not have any bowel or bladder problems.  The examiner stated that the Veteran did not have any incapacitating episodes over the past 12 months due to his IVDS, and noted his use of a back brace 3 to 4 hours a day.

A May 2015 anesthesiology note from a VA medical center recorded administration of lumbar epidural steroid injections to the Veteran, and stated that his last injections in October 2014 had provided temporary partial relief.

At a July 2015 VA physical therapy appointment, the Veteran reported limited function due to his lower back pain.  He stated that he had received injections a few weeks prior, but the relief from injections was not lasting as long as it used to.  He was taught stretching and exercises to help manage his back pain.

In February 2017 and March 2017, VA treatment records reflect that the Veteran received epidural steroid injections at a VA facility.

In April 2017, the Veteran had a VA examination for his DDD of the lumbar spine.  The examiner reviewed the electronic claim file and conducted an in-person examination.  The Veteran reported flare-ups if he sat too long, stood too long, or at times, turned wrong.  The Veteran also reported functional loss in that he could not do much of any activity and even had problems when he was at rest.  The examiner recorded the Veteran's range of motion testing as outside the normal range, with forward flexion to 40 degrees, extension to 15 degrees, lateral flexion of the right and left to 20 degrees, and lateral rotation to 20 degrees on each side.  The doctor stated that the Veteran had a problem moving and noted that pain on all examined ranges of motion caused him to experience functional loss.  On repeated motion testing, the examiner said there was no additional loss of function.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time or with flare-ups.  There was pain with weight-bearing, but no objective evidence of pain on non-weight bearing.  Passive range of motion was noted to be the same as active range of motion.  There was also objective evidence of minimal localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  The examiner found radiculopathy in both lower extremities resulting in mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness of both lower extremities, but no other neurologic abnormalities  The doctor also noted that the Veteran regularly used a brace and a cane as assistive devices.  No guarding or muscle spasms were observed, and the examiner stated that there was no ankylosis of the spine.  Additionally, the examiner stated that the Veteran had not had any episodes of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

There was no doubt a distinct worsening of the Veteran's lumbar spine condition as compared to the period prior to February 11, 2004, as the medical evidence demonstrates.  Among other things, the Veteran began receiving epidural steroid injections and experienced decreased range of motion.  The Veteran is currently rated at 40 percent for his disability for the period beginning February 11, 2004.  As set forth above, a 40 percent rating is granted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  To warrant a 50 percent disability rating, the evidence needs to more nearly approximate unfavorable ankylosis of the thoracolumbar spine.  However, the evidence shows that, while restricted, the Veteran has retained movement of the thoracolumbar spine throughout the appeal period, and examiners have specifically noted that he does not have ankylosis.

Factors that could provide a basis for an increased rating such as additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, where those factors are not contemplated in the relevant rating criteria, have also been considered.  The Board notes the June 2005 exam where the examiner stated that it was probable that with a flare up of acute back pain the Veteran would have more significant limitation of functional ability and probably have to get off his feet for 2 to 3 days.  The Veteran's October 2016 exam documents the Veteran's report of flare-ups causing him to avoid activities, due to pain, weakness, and loss of motion.  The Board also acknowledges the Veteran's April 2017 report of flare-ups if he sat too long, stood too long, or at times, turned wrong, and report of functional loss in that he could not do much of any activity and even had problems when he was at rest.  The examiner also reported that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  On balance, the Board finds that the physical findings described in the examination reports are the most probative evidence, and determines that the Veteran's back pain does not produce functional loss that is manifested by adequate evidence of disabling pathology functionally equivalent to unfavorable ankylosis.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Regarding whether the Veteran has any separate compensable neurological abnormalities, right lower extremity radiculopathy has been separately service-connected and will be evaluated below.  Although the evidence reflects the Veteran has left leg radiculopathy, this condition has also been separately service-connected as associated with the Veteran's service-connected diabetes mellitus with erectile dysfunction from January 11, 2012.  As such radiculopathy has not been associated with the Veteran's DDD, it will not be further discussed herein.  Notably, prior to January 11, 2012, the record did not reflect any left lower extremity radiculopathy that could have been associated with the lumbar spine disability.  

On October 2016 examination it was noted that the Veteran had urinary and fecal incontinence; however, the examiner stated (in a separate October 2016 gastrointestinal examination report) these were less than likely related to his back disability.  As such, a preponderance of the evidence is against a finding that the Veteran is entitled to any further separate ratings for any neurological impairment related to the lumbar spine disability.

Finally, the evidence shows that the Veteran did not suffer incapacitating episodes due to his IVDS.  His examiners at both the January 2012 and April 2017 examinations reported that there were no incapacitating episodes over the past 12 months due to his IVDS.  There is no evidence of record demonstrating a period of acute signs and symptoms due to his IVDS that required bed rest prescribed by a physician and treatment by a physician.  Hence, the criteria based on incapacitating episodes cannot be used to substantiate a higher rating.  38 C.F.R. § 4.71a, DC 5243.
The Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 40 percent for DDD of the lumbar spine for the period beginning on February 11, 2004.  Therefore, a rating in excess of 40 percent for that period is denied.

B.  Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy has been service connected as secondary to his DDD, and rated as 10 percent disabling from February 2, 1994 to August 14, 2014 under DC 8520 of 38 C.F.R. § 4.124a.  Afterward, his right lower extremity radiculopathy was rated as secondary to diabetes mellitus, but that rating period is not before the Board at this time as it has been associated with a different disability.  

DC 8520 authorizes compensable ratings of 10, 20, 40, 60, and 80 percent.  As the Veteran's radiculopathy has been rated as 10 percent disabling in his right lower extremity during the rating period, the Board's inquiry will focus on whether a 20, 40, 60, or 80 percent rating has been warranted at any time during the period on appeal. 

Under DC 8520, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis involving marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis.  Complete paralysis is indicated when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The term "incomplete paralysis" indicates a degree of loss or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see Miller v. Shulkin, 28 Vet. App. 376 (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

In this matter, the evidence for the period on appeal consists of VA examinations, VA and private treatment records, and the Veteran's lay assertions.  This evidence indicates mild symptoms during the appeal period. 

The earliest examination report during the appeal period is dated in April 1998.  At that time, the Veteran reported to his VA examiner that in the past two months, he had noticed some radiation of pain down the right leg which he associated with his low back injury.  Upon examination, however, the examiner noted a normal gait and no neurologic deficit in the lower extremities.

A private examination at OrthoArkansas in January 1999 noted, "He has a normal neurological examination of the lower extremities."  The Veteran did report, however, that he experienced localized pain in the lumbosacral region which would occasionally radiate into the leg.

In July 2000, the Veteran reported to his VA examiner, "In 1998, associated with his back pain, the patient began to have right leg pain, which he has occasionally.  The patient states that he has had back pain on a daily basis since 1994, associated with right leg pain that is intermittent."  After examining the Veteran, the examiner stated, "Sensory evaluation of the lower extremities did not reveal hypalgesia or hypesthesia."  He diagnosed the Veteran with intermittent radiculitis, right.

A March 2004 anesthesia note reported some tenderness in the midline of his lumbrosacral junction, but a neurologic examination found that sensation, strength and reflexes were all intact.

At a June 2005 VA spine examination, the examiner stated, "The patient does not have neuritic-type pain, numbness, or paraesthesias.  There is no foot drop and no weakness in the legs.  Deep tendon reflexes are brisk and equal at the knees and ankles bilaterally.  Straight leg raising is not positive on either side.  The patient does not appear to have any degree of paralysis."
Similarly, in March 2007, a private physical examination noted that sensation and reflexes were intact.

A December 2010 treatment note from a private provider noted the Veteran's continued problems with his back and lower extremity secondary to lumbar DDD/spinal stenosis.  The physical exam revealed no evidence of a neurologic deficit in the lower extremity. 

Finally, a January 2012 VA examination noted no radiculopathy in the right lower extremity.  The examiner, however, stated that the Veteran "has history of intermittent right radiculitis but symptoms today are on the left."

Here, throughout the rating period, the evidence of record reveals, at most, mild radiculopathy in the right lower extremity.  This evidence warrants no more than the currently assigned 10 percent disability rating under DC 8520.  The Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  However, here, the primary manifestation is sensory in the form of radiating pain.  Neither the Veteran nor any physician or VA examiner described moderate, moderately severe, or severe incomplete paralysis.  There was no complete paralysis of the right lower extremity shown.  There is no evidence at any time of trophic changes, muscular atrophy, of foot dangle, or of foot drop; and there is still movement of the Veteran's muscles below the knee.  Hence, a disability rating greater than 10 percent for radiculopathy of the right lower extremity is not warranted.  The reported sensory symptoms of radiating pain reflect no more than mild incomplete paralysis.

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the award of an initial disability rating in excess of 10 percent for radiculopathy in the right lower extremity, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




III.  Extraschedular Rating

In the March 2017 Appellant's Brief filed with CAVC, the Veteran's representative raised the issue that the Board did not address a potential extraschedular rating.  

Under 38 C.F.R. § 3.321(b)(1), ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  To accord justice to the exceptional case where the schedular evaluation is inadequate to rate a single service-connected disability, the Director of Compensation Service or his or her delegate is authorized to approve on the basis of the criteria set forth in this paragraph (b), an extraschedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability.  The governing norm in these exceptional cases is a finding by the Director of Compensation Service or delegatee that application of the regular schedular standards is impractical because the disability is so exceptional or unusual due to such related factors as marked interference with employment or frequent periods of hospitalization.  82 Fed. Reg. 57,830 (Dec. 8, 2017) (revising 38 C.F.R. § 3.321(b)(1) to clarify that extraschedular evaluations are only warranted for a single service-connected disability, and not for the combined effect of two or more service-connected disabilities).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).  As the Veteran's representative raised the issue in a March 2017 CAVC Appellant's Brief, the Board will adjudicate the issue of referral for extraschedular consideration.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's lumbar spine disability has been manifested by limited range of motion with painful movement, pain on weight bearing, recurrent pain, aggravation based on certain movements, some functional loss, occasional flare-ups, regular use of an assistive device, and right lower extremity radiculopathy manifested by sensory impairment and pain.  These factors are contemplated by the pertinent rating criteria.  There have been no reported factors outside the rating schedule. 

With regard to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Altogether, the pertinent rating criteria adequately contemplate the severity of the Veteran's lumbar spine DDD with right lower extremity radiculopathy and reasonably describe the Veteran's disability level and symptomatology.  As such, it is not necessary to discuss whether he exhibited other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  

In light of the foregoing, the Board finds that the Veteran's service-connected lumbar spine DDD with right lower extremity radiculopathy are not manifested by an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards; therefore, an extraschedular evaluation is not warranted.


ORDER

An increased rating of 20 percent, but no higher, for DDD of the lumbar spine prior to February 11, 2004 is granted, subject to regulations governing the payment of monetary awards.

An increased rating in excess of 40 percent for DDD of the lumbar spine effective February 11, 2004 is denied.

An increased rating in excess of 10 percent for right lower extremity radiculopathy associated with DDD of the lumbar spine for the period from February 2, 1994 to August 14, 2014 is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


